Citation Nr: 1242815	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  12-02 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for basal cell carcinoma of the head, face, and arms, to include as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1950 to October 1970, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently transferred to the RO in Columbia, South Carolina.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue decided herein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during a period in which exposure to herbicides is presumptive.

2.  The Veteran has been shown to have basal cell carcinoma of the head, face, and arms that manifested within one year of service or that is causally or etiologically related to his active service, including herbicide exposure and sun exposure.


CONCLUSION OF LAW

Basal cell carcinoma of the head, face, and arms was not incurred in active service, may not be presumed to have been so incurred, and is not due to herbicide exposure in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the appellant with a notification letter in October 2010, prior to the initial decision on the claim in January 2011.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The October 2010 letter notified the Veteran of the evidence necessary to substantiate the claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  The Veteran has not identified any outstanding records that are pertinent to his claim.

The Veteran was also afforded a VA examination in April 2012 in connection with his current claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination in this case is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record as well as on an examination during which a history was solicited from the Veteran.  The examiner provided a complete rationale for the opinions stated, relying on a citing to the records reviewed.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case and supplemental statement of the case, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including malignant tumors, may be also be established on a presumptive basis by showing that the malignant tumor manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii). Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii). 

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 67 Fed. Reg. 42600 -42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that his basal cell carcinoma is a result of his military service, specifically in-service sun exposure or herbicide exposure.

At the outset, the Board acknowledges that the post-service private medical evidence of record establishes the Veteran's diagnosis of basal cell carcinoma beginning in 1996 and treatment for recurring episodes on the head, face, and arms thereafter.  Therefore, the only remaining consideration before the Board is whether the cancer is etiologically related to his military service.

A review of the Veteran's DD-214s and a PIES information search by the RO show that the Veteran had service in Vietnam from September 1967 to September 1968 and from October 1969 to October 1970; therefore, he is presumed to have been exposed to Agent Orange in Vietnam.  Nevertheless, basal cell carcinoma is not included in the diseases subject to presumptive service connection for Veterans who served in Vietnam.  In this regard, the Board notes that VA has determined that there is no positive association between exposure to Agent Orange and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630, 27641 (May 20, 2003).  Therefore, although the Board acknowledges the Veteran's assertions of herbicide exposure during service, service connection for basal cell carcinoma on a presumptive basis due to exposure to herbicides in Vietnam is not warranted.

The Board now turns to the remaining considerations of whether service connection may be warranted on a direct basis or on a presumptive basis for a tumor manifest within one year after service.

A review of the Veteran's service treatment records shows no in-service complaints, treatment, or diagnosis for basal cell carcinoma, other cancer or tumors, or other skin disorders of the head, face, or arms.  During his retirement examination in July 1970, all of the Veteran's relevant body systems were indicated to be "normal," including the head, face, neck, scalp, and skin.  At that time, the Veteran denied any past or present cancer, tumors, growths, or skin diseases.

As previously indicated, the post-service medical evidence shows a diagnosis and recurring treatment for basal cell carcinoma beginning in 1996.  However, there is no indication in these records that this disorder was related to his military service.

In the Veteran's April 2011 notice of disagreement, he alleged that exposure to the sun without protection during his time in Vietnam caused him to be predisposed to skin cancer.

In a subsequent October 2011 written statement, the Veteran indicated that he did not attend routine physical examinations until approximately five years following his retirement from the Army.  He also stated that he did not seek treatment for any skin lesions he noticed at that time.  He first saw a dermatologist in 1996 and has had many cancerous growths removed from his head and arms since that time.

In his February 2012 substantive appeal (VA Form 9), the Veteran emphasized his assertions that exposure to the sun and toxic substances can increase a person's risk for basal cell carcinoma, referencing simply "the Mayo Clinic" without supporting citations or documentation of a medical publication.

The Veteran was afforded a VA examination in April 2012 during which the examiner noted the Veteran's diagnosis and treatment of basal cell carcinoma beginning approximately sixteen years earlier.  The examiner also noted that the Veteran worked in construction after his military service.  On physical examination, malignant neoplasm related to the basal cell carcinoma was present.  The examiner noted that treatment was completed and that he was currently in watchful waiting status.  No additional residual complications or conditions were present.  The examiner opined that it was less likely than not that the Veteran's basal cell carcinoma was incurred in or caused by the claimed in-service event.  As rationale, the examiner noted both that: (1) basal cell carcinomas are not a result of Agent Orange exposure; and (2) that it would be mere speculation to link the Veteran's diagnosis of basal cell carcinoma in 1996 or thereafter to sun exposure 25-30 years prior, as the Veteran had many additional years of sun exposure following service.  Instead, he specifically stated that it is highly unlikely that the Veteran' basal cell carcinoma came from sun exposure in Vietnam.

Upon careful review of the record, the Board finds that the Veteran is not entitled to service connection for basal cell cancer of the head, face, and arms.  In regards to service connection on a presumptive basis for a malignant tumor, there is no competent evidence of record showing the manifestation of a tumor within one year of separation from service.  To the extent that the Veteran alleged that he had cancerous skin lesions following retirement from service, an allegation he first made in 2011, the Board finds that there is no evidence of a supporting diagnosis or treatment in this regard.  In fact, the medical evidence reveals that the Veteran was not diagnosed with basal cell carcinoma until 1996 - nearly 26 years following service.  Moreover, the Veteran is not competent to render a diagnosis of basal cell carcinoma.   While lay persons are competent to provide testimony as to observable symptoms and manifestations of a disorder, they are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Charles v. Principi, 16 Vet. App. 370, 274 (2002).  Thus, service connection is not warranted on this presumptive basis.

In addition, there is no competent evidence of record linking the Veteran's basal cell carcinoma to his active service.  The medical evidence of record does not support the contention that this disease is related the Veteran's active service.  Rather, the only opinion on the matter is the one provided by the April 2012 VA examiner, which weighs against the claim.

The Board notes that VA must consider all favorable lay evidence of record.  38 C.F.R. § 5107(b); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, in addition to the medical evidence above, the Board has carefully considered the Veteran's contentions regarding his exposure to sun and herbicides during service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has considered the Veteran's statements that his basal cell carcinoma is related to his service, particularly his in-service exposure to sun and herbicides while serving in Vietnam.  The Board does not doubt the sincerity in his belief that these elements caused his cancer.  However, as a layperson, the Veteran is not competent to attribute his symptoms and diagnosis to sun or herbicide exposure.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

Accordingly, for the above reasons, the Board concludes that the preponderance of the evidence is against a finding of entitlement to service connection for basal cell carcinoma of the head, face, and arms.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for basal cell carcinoma of the head, face, and arms, to include as due to exposure to herbicides, is denied.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


